Order appealed from modified by granting the motion to strike out the “ Third ”, “ Fourth ”, “ Fifth ” and “ Sixth ” affirmative defenses, with leave to the defendant to plead over the matter contained in the “ Third ”, “ Fourth i' and “ Fifth ” affirmative defenses as - partial defenses,' and as so modified affirmed, with $20 costs and disbursements to the appellant. Present — Martin, P. J., Townley, Callahan, Wasservogel and Peck, JJ.; Wasservogel, J., dissents and votes to affirm. No opinion. Settle order on notice.